DETAILED ACTION
Continuation Application is filed on 09/21/2020.
Claims 1-13 are pending.
Claims 14-17 are canceled.
Claims 1-13 are allowed.

Terminal Disclaimer
TD filed on 10/15/2021 for patent 10819644 is approved.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0127921, filed on 09/29/2020.
Information Disclosure Statement
5.	As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 09/21/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
7.	The drawings received on 09/21/2020 are acceptable for examination purposes.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Seung Ho Lee Reg. No. 69,919 on 10/15/2021.
The application has been amended as follows: 
Please see attached pdf labeled as Examiner’s Amendment.  
REASONS FOR ALLOWANCE
The present invention is directed “Openflow Based Distributed Antenna System”.  Each independent claim identifies the uniquely distinct features: regarding claim 1, a DAS unit including control plane and data plane, wherein the control plane is configured to receive the traffic transmission policy from the DAS controller and set transmission policy of the data plane, wherein the data plane is configured to transmit traffic received through an input port of the DAS unit to an output port thereof based on the received traffic transmission policy, in combination with other limitations in the claim 1.

The closest prior art, Hasarchi et al., (US 2016/0007205 A1) disclose conventional way Digital Capacity Centric Distributed Antenna System (DCC-DAS) that dynamically manages and distributes resources in different locations where there is demand for capacity. The DCC-DAS also allows for the routing of resources to other applications such as location finding devices, jamming devices, repeaters, etc., either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, McCann et al., (US 2016/0337937 A1) disclose conventional
way a base station and a software defined network (SDN)-enabled switch/router configured to communicate data packets with the base station. The wireless communication system also includes a computing platform running at least one virtual device and that is configured to communicate with the SDN-enabled switch/router and to provide software to configure operation of the SDN-enabled switch/router, either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473